DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 1, 2021.  Claim 7 has been cancelled.  Claims 22-23 have been newly added.  Thus, claims 1-6 and 8-23 are pending.  Claims 1, 17 and 21 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Objections
Claim 22 is objected to because of the following informalities:  in line 2 of claim 22, “ad” should be changed to - - and - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 8-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,919,704 to Kundu et al. (hereinafter “Kundu”).
Claims 1-6 and 8-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu.
With respect to independent claims 1 and 21, Kundu discloses a) a plurality of autonomous or semi-autonomous land vehicles (see col. 1, lines 5-6:  The present disclosure relates to self-driving cars (“SDCs”).), each vehicle comprising: 
(i) a sensor configured to collect a sensed data corresponding to the at least one infrastructure, the sensor including at least one of a lidar or a radar (see col. 7, lines 29-34:  sensors 106 configured to detect environmental parameters (e.g., temperature, moisture, road edges, fixed obstacles, other vehicles, location, speed, and the like), specialized sensors including cameras (for object or obstacle detection and also for gesture recognition), light sensors, audio sensors, LIDAR, radar); 
(ii) an autonomous or semi-autonomous land propulsion system (see abstract:  processor that is configured to facilitate at least an autonomous parking module for controlling the wheels, brakes, and steering apparatus.); and 
(iii) a communication device (see col. 6, lines 15-21 and col. 8, lines 41-44: cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate.  The road hazard sensors 401 are directed toward the ground near the SDC 400, and are connected in communication with the processor 107); and 

(i) a navigation module directing the autonomous or semi-autonomous land propulsion system of at least one of the plurality of vehicles via the communication device (see col. 7, lines 45-49:  the SDC control modules, including the mapping module, may be implemented in cloud node processor 16. In any case, information provided by the mapping module to the processor includes, for example, a next turn direction and distance.); 
(ii) a communication module receiving the sensed data via the communication device (see col. 8, lines 59-63:  The RHIP 500 then receives 502 a stream of data (e.g., image data), corresponding to external road conditions, from one or more sensors 401.); 
(iii) an infrastructure recognition module applying an infrastructure recognition algorithm to determine a classification of the at least one infrastructure based at least on the sensed data (see col. 8, lines 60-65:  the RHIP 500 then receives 502 a stream of data (e.g., image data), corresponding to external road conditions, from one or more sensors 401. Next, the RHIP 500 uses the one or more analytics models to identify, detect and classify the received stream data belonging to one or more of the hazards models.); and 
(iv) an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure based at least on the sensed data and the classification of the at least one infrastructure (see col. 10, line 66 – col. 11, line 9:  the SDC may incorporate an algorithm for maintaining a database of pothole locations and pothole characteristics. For example, the database may include a “history” of potholes in an area based on crowd sourced data. The RHIP 500 may acquire, fuse, and analyze pothole sensing data from several sources to identify possible dangers before opening the car door. In other cases, the SDC may be equipped with knowledge of parking spots with varying characteristics (e.g. reserved spots) to assist the planning module 600 in calculating 602 the cost function to select the amelioration action.).  
Kundu discloses wherein the sensor further comprises a camera, a video camera, a microphone, a radiation sensor, a chemical sensor, a light sensor, a tactile sensor, or any combination thereof (see col. 7, lines 31-35:  specialized sensors including cameras (for object or obstacle detection and also for gesture recognition), light sensors, audio sensors, LIDAR, radar, ultrasonic, rear (back-up) cameras, vehicle proximity sensors, passenger weight sensors, etc.).
With respect to dependent claim 3, Kundu discloses wherein the non-navigational infrastructure quality of the infrastructure is non-informational (see col. 10, lines 36-41 and lines 29-32:  In case the road hazard is a mud puddle and a vehicle occupant is wearing rubber boots, the cost function may indicate no action required.  By shining a broad spectrum light source on the ground, then filtering the retro-reflected light for the near infrared range of wavelengths, it is possible to obtain a photodiode voltage that is directly related to puddle depth. Then shallower puddles can be given smaller weight in the cost function.).
With respect to dependent claim 4, Kundu discloses wherein at least one of the infrastructure recognition algorithm and the infrastructure assessment algorithm comprise a machine learning algorithm, a rule-based algorithm, or both, and wherein the infrastructure assessment algorithm determines the non-navigational infrastructure quality does not communicate navigational information (see col. 10, line 66 – col. 11, line 9:  the SDC may incorporate an algorithm for maintaining a database of pothole locations and pothole characteristics. For example, the database may include a “history” of potholes in an area based on crowd sourced data. The RHIP 500 may acquire, fuse, and analyze pothole sensing data from several sources to identify possible dangers before opening the car door. In other cases, the SDC may be equipped with knowledge of parking spots with varying characteristics (e.g. reserved spots) to assist the planning module 600 in calculating 602 the cost function to select the amelioration action.).  
Kundu discloses wherein the platform further comprises a remote server in communication with one or more of the vehicles, wherein the remote server comprises the processor and the application (see col. 5, lines 1-4 and col. 6, lines 49-51:  Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. Examples of software components include network application server software, in one example IBM Web Sphere® application server software).
With respect to dependent claims 6 and 23, Kundu discloses wherein at least one of the vehicles comprise the processor and the application (see col. 7, lines 49-53 and col. 11, lines 59-col. 12, line 7:  The processor also may facilitate a parking module for autonomously parking the SDC when it reaches the programmed destination. Indeed, autonomous parking was one of the first milestones in SDC technology.  A self-driving car 400 comprises a vehicle body 101; sensors 106 and 401 that are configured to detect environmental parameters; and a processor 107 that is configured to facilitate at least an autonomous parking module for controlling the wheels, brakes, and steering apparatus. The processor 107 is further configured to facilitate a road hazard identification module 500 that scans the surroundings of the self-driving car, using at least one of the sensors 401 (which may be disposed adjacent the door 402), in order to detect a road hazard 403 proximate a door 402 of the self-driving car 400.).
With respect to dependent claim 8, Kundu discloses further comprising a data storage receiving and storing at least one of the sensed data, the classification, and the non-navigational quality (see col. 10, line 66 - col. 11, lines 10:  The SDC may incorporate an algorithm for maintaining a database of pothole locations and pothole characteristics. The database may include a “history” of potholes in an area based on crowd sourced data. The RHIP 500 may acquire, fuse, and analyze pothole sensing data from several sources to identify possible dangers before opening the car door. In other cases, the SDC may be equipped with knowledge of parking spots with varying characteristics (e.g. reserved spots) to assist the planning module 600 in 
With respect to dependent claim 9, Kundu discloses wherein the application further comprises a trend assessment module applying a pattern recognition algorithm to determine a historical trend based on at least one of stored sensed data, stored classifications, and the stored non-navigational qualities (see col. 8, lines: 54-59 and col. 11, lines 1-5:  The RHIP comprises of one or more hazard detection analytics models which are developed based on historical road hazards data. The road hazards data can be obtained from crowdsourcing reports, from satellite or aerial image data, from one or more online sources such as Google® image data, etc.  For example, the database may include a “history” of potholes in an area based on crowd sourced data. The RHIP 500 may acquire, fuse, and analyze pothole sensing data from several sources to identify possible dangers before opening the car door.). 
With respect to dependent claim 10, Kundu discloses wherein the at least one infrastructure comprises a utility pole, a utility line, a road sign, a road surface, road marking, a road reflector, a sidewalk, a traffic light, a streetlight, a manhole cover, a wall, a fence, a building, a plant, a parking meter, or any combination thereof (see col. 8, lines 17-27:  polarization sensor 200 for identifying mud, puddles, snow, or ice based on road surface reflectance. The polarization sensor 200 includes a near-infrared light source unit 201 and a polarization camera 202, which includes a parallel polarizer 203 and a vertical polarizer 204. Each polarizer 203, 204 is connected in communication with a comparator 205 via a respective detector 206, 207. Using the comparator 205, the polarization sensor 200 outputs a ratio of parallel-polarized detections to vertically-polarized detections. This ratio then can be assessed to identify road surface conditions.).
With respect to dependent claim 11, Kundu discloses wherein the classification comprises a utility pole class, a utility line class, a road sign class, a road surface class, road marking class, a road reflector class, a sidewalk class, a traffic light class, a streetlight class, a manhole cover class, a wall class, a fence class, a building class, a plant class, a parking meter class, or any 
With respect to dependent claim 12, Kundu discloses wherein the non-navigational quality comprises an obstruction quality, a visibility quality, a luminosity quality, or any combination thereof (see: 8, lines 13-18, lines 29-34. Road hazards such as potholes, broken drains, and raised objects can be identified using radar; sonar; ultrasound; and visible or infrared imagery or stereo ranging imagery, separately or in combination.  Polarization sensor 200 for identifying mud, puddles, snow, or ice based on road surface reflectance.  The sensor package 300 includes a stereo pair of color cameras 301 as well as a polarization camera 302. The stereo color cameras 301 produce overlapped color images, while the polarization camera 302 produces a polarization ratio image.).
With respect to dependent claim 13, Kundu discloses  wherein the non-navigational quality comprises a surface quality, wherein the surface quality comprises a cleanliness quality, a graffiti quality, a pothole quality, an uncovered manhole quality, a damage quality, an iciness quality, a snowiness quality, a flooding quality, or any combination thereof (see col. 8, lines 9-13 and lines 
With respect to dependent claim 14, Kundu discloses wherein the obstruction quality comprises a tree or bush obstruction quality, an accident obstruction quality, a law enforcement roadblock obstruction quality, a construction obstruction quality, a power/utility line obstruction quality, a damaged utility pole obstruction quality, a discarded object obstruction quality, or any combination thereof (see: 8, lines 13-16. Road hazards such as potholes, broken drains, and raised objects can be identified using radar; sonar; ultrasound; and visible or infrared imagery or stereo ranging imagery, separately or in combination.).
With respect to dependent claim 15, Kundu discloses wherein the visibility quality comprises a contrast, a color, a reflectiveness, a readability, a size, a presence, or any combination thereof (see col. 8, lines 16-18 and 29-34: Polarization sensor 200 for identifying mud, puddles, snow, or ice based on road surface reflectance.  The sensor package 300 includes a stereo pair of color cameras 301 as well as a polarization camera 302. The stereo color cameras 301 produce overlapped color images, while the polarization camera 302 produces a polarization ratio image.).
With respect to dependent claim 16, Kundu discloses wherein the luminosity quality comprises a brightness, a color, a contrast, or any combination thereof (see col. 8, lines 29-34:  The sensor package 300 includes a stereo pair of color cameras 301 as well as a polarization camera 302. The stereo color cameras 301 produce overlapped color images, while the polarization camera 302 produces a polarization ratio image).  
With respect to independent claim 17, Kundu discloses a) a plurality of autonomous or semi-autonomous land vehicles, each vehicle comprising (see col. 1, lines 5-6:  The present disclosure relates to self-driving cars (“SDCs”).): 
 (see col. 7, lines 29-34:  sensors 106 configured to detect environmental parameters (e.g., temperature, moisture, road edges, fixed obstacles, other vehicles, location, speed, and the like), specialized sensors including cameras (for object or obstacle detection and also for gesture recognition), light sensors, audio sensors, LIDAR, radar);
(ii) an autonomous or semi-autonomous land propulsion system (see abstract:  processor that is configured to facilitate at least an autonomous parking module for controlling the wheels, brakes, and steering apparatus.); and 
(iii) a communication device (see col. 6, lines 15-21 and col. 8, lines 41-44: cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate.  The road hazard sensors 401 are directed toward the ground near the SDC 400, and are connected in communication with the processor 107); and 
b) the platform further comprising a processor configured to provide an application comprising: 
(i) a navigation module directing the autonomous or semi-autonomous land propulsion system of at least one of the plurality of vehicles via the communication device (see col. 7, lines 45-49:  the SDC control modules, including the mapping module, may be implemented in cloud node processor 16. In any case, information provided by the mapping module to the processor includes, for example, a next turn direction and distance.);
(ii) a communication module receiving the sensed data via the communication device (see col. 8, lines 59-63:  The RHIP 500 then receives 502 a stream of data (e.g., image data), corresponding to external road conditions, from one or more sensors 401.);

(iv) an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure Page 5 of 13based at least on the sensed data and the classification of the at least one infrastructure (see col. 10, line 66 – col. 11, line 9:  the SDC may incorporate an algorithm for maintaining a database of pothole locations and pothole characteristics. For example, the database may include a “history” of potholes in an area based on crowd sourced data. The RHIP 500 may acquire, fuse, and analyze pothole sensing data from several sources to identify possible dangers before opening the car door. In other cases, the SDC may be equipped with knowledge of parking spots with varying characteristics (e.g. reserved spots) to assist the planning module 600 in calculating 602 the cost function to select the amelioration action.); and 
a user interface allowing an administrative user to configure the infrastructure recognition algorithm, the infrastructure assessment algorithm, or both (see col. 7, lines 4-6:  User portal provides access to the cloud computing environment for consumers and system administrators. Service level management provides cloud computing resource allocation and management such that required service levels are met.).  
With respect to dependent claim 18, Kundu discloses wherein the user interface allows the administrative user to configure the infrastructure recognition algorithm or the infrastructure assessment algorithm by uploading algorithm rules or algorithm criteria (see col. 8, line 66-col. 9, line 3:  Identifying the road hazard may include analyzing image data using a deep neural net.  The RHIP 500 detects 503 a level of road-surface risk or inconvenience for an SDC occupant 
With respect to dependent claim 19, Kundu discloses wherein the user interface is a graphic user interface or an application programming interface (see col. 3, lines 56-63:  The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based email). The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings.).
With respect to dependent claim 20, Kundu discloses wherein the platform further comprises a remote server in communication with one or more of the vehicles, and wherein the remote server comprises the user interface (see col. 5, line 60-col. 6, line 1:  Computer system/server 12 may also communicate with one or more external devices 14 such as a voice recognition module, a steering wheel, a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22.).  

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661